Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 11, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (4,430,676). 
 	Regarding claim 1, Johnson discloses identifying a first portion of audio data (first signals in col. 1, lines 49-50; and speech of a disk jockey in the first signals as described in col. 7, lines 57-61, and col.) that should not be played back in conjunction with a first sequence of video segments associated with a media title (col. 2, lines 37-39);
identifying a second portion of audio data that also should not be played back in conjunction with the first sequence of video segments (second signals in col. 1, line 51 and music col. 1, lines 63); 
determining that the first portion of audio data has a greater playback duration than the second portion of audio data (col. 6, lines 12-30, col. 7, lines 3-12); and 

	It should be noted that the unrecorded audio signals on the tape recorder 14 is effectively being prevented from playing back since they are not being recorded.
	Regarding claim 5, Johnson inherently includes a logical arrangement of video segments associated with the media title indicates that the first sequence of video segments includes a first video segment followed by a second video segment and that a second sequence of video segments includes the first video segment followed by a third video segment.  In others words, there are many segments in both the regular program video and the commercial video in the video tape recorder 14.
	Johnson does not disclose that the invention is computer implemented as claimed.  However, the examiner takes Official Notice that using conventional computers to implement logical control devices is well known in the art.  It is well known that computer implemented control devices are highly programmable and can be tested and evaluated instantly.  In addition, their physical sizes are smaller than the discrete element counterpart are.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the well known digital computer means, such as CPU and memories, to implemented discrete component based apparatus of Johnson so that the computer implementation advantages could be realized.
Regarding claim 6, Johnson does not disclose the physical arrangement of video segments associated with the media title indicates that the first video segment is followed by the third video segment in memory and that the third video segment is followed by the second video segment in memory. However, conventional computer memories are intended to store data in any manner. Thus, the video data arrangement as claimed is an obvious design choice and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the data structures as claimed.
Regarding claim 10, Johnson does not disclose the media title comprises a branching narrative media title, and wherein the logical arrangement of video segments
corresponds to a plurality of different story arcs. The examiner takes Official Notice that using branching narrative media title to describe a media title is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to branching narrative media titles into Johnson to perform the well known functions as claimed.
Regarding claims 11, 14, and 18-20, see similar rejections as set forth above.
 Allowable Subject Matter
Claims 2-4, 7-9, 12-13, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422